Citation Nr: 0939986	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  00-08 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a disability rating in excess of 50 percent 
prior to September 25, 2000, for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel






INTRODUCTION

The Veteran served on active duty from February 1969 to 
December 1970 and from August 1993 to September 1994.  He 
also had periods of inactive duty training and active duty 
training as a member of the U.S. Army Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which granted service connection for 
PTSD.  A 30 percent rating was assigned, effective September 
26, 1997.  The Veteran appealed the initial rating assigned 
for PTSD.  The rating decision also denied service connection 
for a prostate disorder and a back disorder.  The Board also 
notes that in an April 2004 rating decision, the RO denied 
the Veteran's claim for special monthly compensation based on 
the need for aid and attendance of another person.

The Veteran appealed the initial 30 percent rating assigned 
for his PTSD.  Thereafter, in April 2001, the RO granted a 
100 percent rating for PTSD, effective from September 25, 
2000.  The Veteran continued his appeal of the initial 30 
percent rating for PTSD prior to September 25, 2000.  When 
the case was last before the Board in September 2006, the 
Board granted an increased rating of 50 percent for PTSD, for 
the period prior to September 25, 2000.  The September 2006 
Board decision also denied service connection for a prostate 
disorder and a back disorder, and granted entitlement to 
special monthly compensation based on the need for aid and 
attendance of another person.

The Veteran appealed the issue of entitlement to a rating in 
excess of 50 percent for PTSD prior to September 25, 2000, as 
well as the issue of entitlement to service connection for a 
back disorder, to the United States Court of Appeals for 
Veterans Claims (Court).  The Veteran, through his counsel, 
did not appeal the issues with respect to service connection 
for a prostate disorder.  In November 2008, the Court issued 
a Memorandum Decision that affirmed the Board's denial of 
service connection for a back disorder and remanded the 
matter involving entitlement to a rating in excess of 50 
percent for PTSD prior to September 25, 2000, to the Board 
for action in compliance with the Memorandum Decision.  As 
such, the only matter currently before the Board is that 
which is listed on the title page of this decision.


FINDING OF FACT

For the period prior to September 25, 2000, the Veteran's 
service-connected PTSD was manifested by occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood.


CONCLUSION OF LAW

The criteria for an initial rating of 70 percent, but no 
higher, for PTSD for the period prior to September 25, 2000, 
have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.103, 3.159, 4.7, 4.126, 
4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was 
accomplished by way of VCAA letters to the Veteran dated in 
October 2001, August 2004, and March 2006.  Those letters 
effectively satisfied the notification requirements of the 
VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing him about the information and 
evidence not of record that was necessary to substantiate his 
initial service connection claim and his subsequent higher 
initial rating claim; (2) informing him about the information 
and evidence the VA would seek to provide; and (3) informing 
him about the information and evidence he was expected to 
provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

Furthermore, the March 2006 letter further advised the 
Veteran of the elements of a disability rating and an 
effective date, which are assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

With regard to the content of notice, the Board notes that 
the increased rating claim at issue stems from an initial 
rating assignment.  In this regard, the U.S. Court of Appeals 
for Veterans Claims (Court) has held that an appellant's 
filing of a notice of disagreement (NOD) regarding an initial 
disability rating or effective date, such as the case here, 
does not trigger additional section 5103(a) notice.  Indeed, 
the Court has determined that to hold that section 5103(a) 
continues to apply after a disability rating or an effective 
date has been determined would essentially render sections 
7105(d) and 5103A and their implementing regulations 
insignificant and superfluous, thus disturbing the statutory 
scheme.  Dingess at 491, 493, 500-501.

The Court, however, clarified its holding in Dingess, 
indicating it was limited to situations where service 
connection was granted and the disability rating and 
effective date assigned prior to the enactment of the VCAA - 
so prior to November 9, 2000.  If this did not occur until 
after that date, the Veteran is entitled to pre-decisional 
notice concerning all elements of his claims, including these 
downstream disability rating and effective date elements.  
And if he did not receive this notice, for whatever reason, 
it is VA's obligation to explain why this is not prejudicial 
error, i.e., harmless.  See Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).

Notwithstanding its holding in Dunlap, the Court most 
recently clarified in Goodwin v. Peake, 22 Vet. App. 128, 137 
(2008), that generally, where a service connection claim has 
been substantiated after the enactment of the VCAA, the 
appellant bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to any downstream 
initial rating and effective date elements.  The Court added 
that its decision was consistent with its prior decisions in 
Dingess, Dunlap, supra.  In this regard, the Court emphasized 
its previous holding in Dingess that "once a decision 
awarding service connection, a disability rating, and an 
effective date has been made, section 5103(a) notice has 
served its purpose, and its application is no longer required 
because the claim has already been substantiated."  Dingess, 
19 Vet. App. at 490.  Thereafter, once a NOD has been filed, 
only the notice requirements for rating decisions and 
statements of the case (SOCs) described within 38 U.S.C. §§ 
5104 and 7105 control as to the further communications with 
the appellant, including as to what "evidence [is] necessary 
to establish a more favorable decision with respect to 
downstream elements ...."  Id.

Applying the above analysis to the present case, the evidence 
does not show any notification deficiencies, either with 
respect to timing or content, which have resulted in 
prejudice.  Following VCAA notice in August 2004, the RO 
readjudicated the issue and provided the Veteran a 
supplemental statement of the case in July 2005.  
Additionally, as indicated above, the Veteran was actually 
provided with downstream Dingess notice in March 2006 
pertaining to the disability rating and effective date 
elements of his increased initial rating claim for PTSD.  The 
Board emphasizes that because the appeal of this issue stems 
from an initial rating assignment, additional section 5103(a) 
notice is simply not required here.  Thus, there is no 
prejudice as to notice provided for the downstream initial 
rating and effective date elements of this claim, such that 
there is no prejudicial error in the content of VCAA notice.

In Pelegrini II, the U.S. Court of Appeals for Veterans 
Claims (Court) held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the RO decision that is the basis of this 
appeal was already decided and appealed prior to the 
enactment of the current section 5103(a) requirements in 
November 2000.  The Court acknowledged in Pelegrini II  that 
where, as here, the § 5103(a) notice was not mandated at the 
time of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to a content-complying notice and proper subsequent VA 
process.  Pelegrini II, 18 Vet. App. at 120.  The Federal 
Circuit Court and Veterans Claims Court have since 
interpreted this to mean providing any necessary notice and 
going back and readjudicating the claim, such that the 
essential fairness of the adjudication - as a whole, is 
unaffected because the appellant is still provided a 
meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (where the 
Federal Circuit Court held that a statement of the case (SOC) 
or supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  As a matter of law, the provision 
of adequate VCAA notice prior to a readjudication "cures" 
any timing problem associated with inadequate notice or the 
lack of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Therefore, because VA cured the timing error, the Board has 
not erred in finding that VA complied with its duty to 
notify.  In essence, the timing defect in the notice has been 
rectified, such that there is no prejudicial error in the 
timing of VCAA notice.  Appling the above analysis to the 
present case, the Board concludes prejudicial error in the 
content of VCAA notice has not been demonstrated.  See 
Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency).

With respect to the duty to assist, the RO has secured 
service treatment records, VA medical examinations, and VA 
treatment records.  In addition, the Veteran has also 
submitted several written personal statements.  There is no 
indication in the claims folder that the Veteran identified 
and authorized VA to obtain any additional private records.  
In an August 2009 statement from the Veteran's attorney, he 
indicated that he had no further argument or evidence to 
submit.

In the March 2009 Appellant's Brief, the Veteran's attorney 
expressed his belief that the January 1998 VA examination was 
inadequate to serve as the basis for the initial 50 percent 
rating assigned for the period prior to September 25, 2000.  
In addition, the Veteran's attorney argued that under 
38 C.F.R. § 3.103, VA should have more appropriately 
developed facts pertintent to the Veteran's claim, to include 
obtaining a retrospective opinion concerning the severity of 
the PTSD before September 25, 2000.  He also argued that the 
lack of evidence is not negative evidence.  

A review of the January 1998 examination report discloses a 
detailed and thorough mental status examination with findings 
and comments from the examiner regarding the Veteran's 
disability.  The examiner clearly followed VA protocol in 
determining the symptomatology associated with PTSD, as 
described by the appropriate diagnostic code.  The Veteran's 
symptoms are thoroughly discussed in the examination report 
and the clinical findings are clearly stated.  In short, this 
VA examination is fully adequate.  

With regard to obtaining a retrospective opinion, the Court 
in Chotta v. Peake, 22 Vet. App. 80 (2008), held that when 
there is an absence of medical evidence during a certain 
period of time, a retroactive medical evaluation may be 
warranted.  First, the Secretary must solicit appropriate 
medical and lay evidence from the appellant.  Next, the 
Secretary must determine if an appropriate rating can be 
granted based on the evidence of record.  If not, but if 
there is evidence that indicates that a higher rating may be 
warranted, then the Secretary should obtain an appropriate 
medical opinion, which may include a retrospective opinion as 
to the appellant's level of disability.  The November 2008 
Memorandum Decision directing the Board to provide more 
adequate reasons and bases does not direct the Board to 
obtain a retrospective opinion, nor does it instruct the 
Board to solicit appropriate medical and lay evidence from 
the appellant in order to determine if an appropriate 
increased rating may be granted.  The Court did not instruct 
the Board to discuss Chotta v. Peake, 22 Vet. App. 80 (2008).  
However, the Board notes that in an August 2009 letter from 
the Veteran's attorney, it is indicated that the Veteran has 
no additional argument or evidence to submit.

In the November 2008 Memorandum Decision, the Court 
instructed the Board to discuss its reliance on the January 
1998 VA examination, given that the Board was purportedly 
analyzing the appellant's symptoms through September 25, 
2000.  The Court also instructed the Board to discuss why it 
discounted the appellant's reports of suicidal ideation 
because there were no such plans for suicide.  Further, the 
Board was prompted to explain whether the appellant's alcohol 
use warrants a higher rating for his PTSD prior to September 
25, 2000.

Neither the Veteran nor his attorney has stated that any 
additional evidence remains outstanding.  In conclusion, the 
Board is satisfied that all relevant evidence identified by 
the Veteran has been secured, and that the duty to assist has 
been met. 38 U.S.C.A. § 5103A. 

Governing Laws and Regulations for Increased Rating  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 
9411, which provides that a 50 percent evaluation is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent evaluation is warranted where there is evidence 
of total occupational and social impairment due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living; disorientation to time or place; memory loss 
for names of close relatives, own occupation or own name.  

One factor to be considered is the Global Assessment of 
Functioning (GAF) score which is a scale reflecting the 
"psychological, social and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders, Fourth Edition (DSM IV), 
page 32].  A GAF Score of 11 to 20 indicates that there is 
some danger of hurting oneself or others (e.g., suicide 
attempts without clear expectation of death; frequently 
violent; manic excitement), or an occasional failure to 
maintain minimal personal hygiene, or gross impairment in 
communication.  A GAF score of 21 to 30 indicates that 
behavior is considerably influenced by delusions or 
hallucinations, or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acting grossly 
inappropriately, suicidal preoccupation), or an inability to 
function in almost all areas (e.g., stays in bed all day; no 
job, home, or friends).  A GAF Score of 31 to 40 indicates 
some impairment in reality testing or communication (e.g., 
speech at times illogical, obscure, or irrelevant), or where 
there is major impairment in several areas such as work or 
school, family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work).  A GAF of 41 to 50 indicates serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., few friends, 
unable to keep a job).  A GAF of 51 to 60 indicates moderate 
symptoms (e.g., flattened affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF of 61 to 70 
indicates some mild symptomatology (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
social functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships.  

While the Rating Schedule does indicate that the rating 
agency must be familiar with the DSM IV, it does not assign 
disability percentages based solely on GAF scores.  See 
38 C.F.R. § 4.130 (2007).  Accordingly, GAF scores do not 
automatically equate to any particular percentage in the 
Rating Schedule.  Rather, they are but one factor to be 
considered in conjunction with all the other evidence of 
record.  

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran claims that he is entitled to an initial rating 
in excess of 50 percent for his service-connected PTSD.  As 
noted earlier, service connection for PTSD was granted in a 
February 1999 rating decision.  A 30 percent rating was 
assigned, effective September 26, 1997.  The Veteran appealed 
the initial 30 percent rating assigned.  Thereafter, in an 
April 2001 rating decision, the RO awarded an increased 
rating of 100 percent rating for the Veteran's PTSD, 
effective September 25, 2000.  The rating decision indicates 
that the basis of the 100 percent rating is the report of a 
September 2000 VA examination, which supported the finding of 
total occupational and social impairment due to PTSD.  The 
Veteran continued his appeal of the initial 30 percent rating 
assigned for the period prior to September 25, 2000.  

When the case was before the Board in September 2006, the 
Board increased the disability rating for PTSD to 50 percent 
for the period prior to September 25, 2000.  The Veteran 
appealed the decision to the Court, and the Court has 
remanded the claim back to the Board.  

In the September 2006 Board decision granting the 50 percent 
rating, but denying a rating in excess of 50 percent, the 
Board relied on the January 1998 VA examination report.  The 
Veteran did not submit any private treatment records, and 
there are no other records of treatment for PTSD, either 
through VA or private treatment records, during the initial 
evaluation period from September 26, 1997 through September 
24, 2000.  The only medical record indicating the severity of 
the Veteran's PTSD prior to September 25, 2000, is the 
January 1998 VA examination report.  

The January 1998 VA examination report notes that the Veteran 
had difficulty sleeping for the past 25 years.  It had gotten 
worse over the last several months.  He began to feel sleepy 
during the day and he could not handle job stress.  It was 
noted that he was discharged in April 1996 because he was 
unable to concentrate on the activities of the job or to 
memorize the items required to do the job.  He could not 
remember the facts or apply them to the situation to resolve 
the problem.  He reported having nightmares of past 
experiences.  He indicated that he does not talk about the 
things that he did in Vietnam.  He was noted to have been 
responsible for killing a lot of people and keeping other 
people alive in Vietnam.  He lost very close friends because 
he sometimes made the wrong decisions, and he blames himself 
for their deaths.  He dreams about his stressor events, 
feeling them as if they had just occurred the day before.  
The memories are worse than when he was going through the 
actual events.  He admitted to heavy drinking in the past.  
He would average two or three quarts of alcohol in a week.  
Alcohol is the only way he could get relief.  He has been in 
detox six or seven times in the last 15 years.  His last 
drink of alcohol was the day before the examination.  He 
indicated that alcohol is like aspirin to him; but, it is the 
only relief he can get.  He has not sought professional 
treatment because he does not want the stigma of being a 
"nut."

The Veteran revealed that at times in his life he has wanted 
to kill himself.  However, because he loves his wife and 
children, he talked himself out of it, and could not attempt 
it.  He continues to think about suicide frequently and sees 
suicide as an escape.  He indicated that not a day goes by 
where he does not think about Vietnam.  He used to have close 
associations with fellow veterans as a means of coping, but 
he has not done so in a number of years.  He admitted to 
being very irritable and moody.  He has difficulty 
concentrating and focusing his attention.  He has an 
exaggerated startle response and is very nervous and 
tremulous whenever there is a sudden loud noise.  He lacks 
interest in anything and does not see himself as having much 
of a future.  He used to enjoy fishing and hunting; but, 
going into the woods reminds him too much of the experiences 
he had in Vietnam.  His wife stated that the Veteran is a 
cold, unfeeling person.  He is generally a loner and stays to 
himself.  He prefers not to get involved with anyone.

On mental status examination, the Veteran was neatly dressed, 
with good grooming and hygiene.  His attitude was pleasant 
and cooperative.  However, he made no attempt to interact or 
relate to the examiner.  He appeared to be stern and maintain 
control.  His posture was rigid and tense.  He sat in the 
chair with his arms and hands folded.  He maintained good eye 
contact with the examiner and sat motionless in the chair.  
He exhibited a constricted range of affect with moderate to 
high degree of intensity.  He did not change emotional moods.  
His emotional expression remained unchanged throughout the 
interview and there was not a normal variation of emotional 
expression.  He was unable to express warmth and interact 
emotionally.  The examiner opined that there was a lack of 
normal feeling and involvement, as well as a flatness and 
blunting of affective responses.  Thought content failed to 
reveal any current hallucinatory experiences or any 
delusional thinking.  The Veteran denied homicidal ideas, but 
admitted to frequent suicidal ideas.  He denied suicidal 
plans.  There was no impairment in thought processes or 
ability to communicate.  The examiner opined that the Veteran 
was able to maintain his personal hygiene and grooming 
without difficulty.  He was fully oriented and had no signs 
of memory impairment.  There were also no signs of 
ritualistic behavior.  Speech was spontaneous with a low, 
soft, monotonous tone.  The Veteran appeared to have good 
impulse control.  He was able to set priorities and make 
appropriate decisions to common problems of daily living.  
The diagnoses were PTSD and alcohol dependency (which is a 
form of self medication).  The GAF score was noted to be 60, 
representing moderate difficulty in social and occupational 
functioning, having few friends, a flat affect, and suicidal 
ideation.

In assessing the Veteran's symptomatology for this time 
period, which is only accounted for by the January 1998 VA 
examination report, the Board notes that the Veteran meets 
some of the criteria for a higher, 70 percent rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  For example, 
the evidence clearly shows that he had suicidal ideation.  
Moreover, the evidence shows that he had difficulty 
concentrating on the activities of the job, remembering 
facts, and applying facts to resolve problems.  This all 
occurred with his job in April 1996; therefore, he resigned.  
There is also general evidence of difficulty concentrating 
and focusing attention, which basically shows that he would 
have difficulty in adapting to stressful circumstances, 
including work or a worklike setting.  Unfortunately, there 
is no direct evidence of the Veteran's employment beyond 
April 1996.  The examiner noted that the Veteran stated that 
he could not handle the job stress, but there is no 
indication of what job is being referred to.  

The January 1998 VA examination report also indicates an 
inability to establish and maintain effective relationships.  
The Veteran described having relationships with fellow 
veterans several years prior to the examination; however, he 
had lost touch and had not continued any relationships with 
anyone, to the point of stating that he did not want to get 
involved with anyone.  It was further noted that he is 
married; his wife described him as cold and unfeeling.  
Although the Veteran reportedly has children, his 
relationship with them was not discussed.  Finally, the 
examiner indicated that the Veteran had abnormal feeling and 
emotional involvement and/or expression.  

With respect to the other criteria for establishing a 70 
percent rating, the examiner specifically pointed out that at 
the time of the examination, the Veteran did not suffer from 
obsessional rituals which interfere with routine activities 
(the examiner specifically stated that this symptom was 
absent); speech intermittently illogical, obscure, or 
irrelevant (the examiner stated that there was no impairment 
in thought processes or ability to communicate); near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively (the 
examiner stated that the Veteran was able to set priorities 
and make appropriate decisions to common problems of daily 
living); impaired impulse control such as unprovoked 
irritability with periods of violence (the examiner stated 
that the Veteran appeared to have good impulse control); 
spatial disorientation (the examiner stated that the Veteran 
was fully oriented); or neglect of personal appearance and 
hygiene (the examiner stated that the Veteran was able to 
maintain his personal hygiene and grooming without 
difficulty).  However, just two years after the examination 
took place, the Veteran was noted to have met the criteria 
for a 100 percent rating.

The Board points out that the Veteran's GAF score was 60 at 
the January 1998 VA examination.  In contrast, it was 40 at 
the September 25, 2000 VA examination.  Furthermore, during 
the January 1998 VA examination, the Veteran was reportedly 
using alcohol to self-medicate.  He explained that this was 
the only thing that helped, and that he used it like aspirin.

Given the fact that the only medical evidence of record for 
this time period is the January 1998 VA examination report; 
given the fact that just two years after the January 1998 
examination was conducted, the Veteran's GAF score 
deteriorated dramatically, and his social and occupational 
functioning became totally impaired; and giving the Veteran 
the benefit of the doubt, the Board finds that a rating of 70 
percent is warranted for the Veteran's PTSD for the period 
prior to September 25, 2000.  In sum, the medical evidence 
for this time period at least as likely as not reflects 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.  

However, a 100 percent rating is not warranted for this time 
period.  In this regard, the January 1998 VA examination is a 
thorough and comprehensive mental health evaluation, and it 
was conducted by the same examiner who conducted the 
September 25, 2000 VA examination that serves as the basis 
for the 100 percent disability rating.  The January 1998 VA 
examination report clearly does not contemplate total 
occupational and social impairment.  For example, the 
examination shows absolutely no evidence of gross impairment 
of thought processes or communication (the examiner stated 
that there was no impairment in thought processes or ability 
to communicate); persistent delusions or hallucinations (the 
examiner stated that thought content failed to reveal any 
current hallucinatory experiences or any delusional 
thinking); grossly inappropriate behavior (the examiner 
stated that the Veteran's attitude was pleasant and 
cooperative); persistent danger of hurting self or others 
(the examiner stated that the Veteran appeared to have good 
impulse control); intermittent inability to perform 
activities of daily living (the examiner stated that the 
Veteran was able to set priorities and make appropriate 
decisions to common problems of daily living); disorientation 
to time or place (the examiner stated that the Veteran was 
fully oriented); memory loss for names of close relatives, 
own occupation, or own name (the examination report fails to 
indicate any such memory difficulty).  

While the January 1998 VA examination report may reveal 
difficulty with work or a worklike setting, there is no 
evidence of total occupational impairment.  In sum, the 
Veteran met none of the criteria required under the 
diagnostic code for a 100 percent rating for PTSD.  
Importantly, in reviewing the disability picture as a whole, 
the Board finds that the Veteran's suicidal ideation and 
alcohol dependence do not suffice for a 100 percent rating.  
Moreover, a December 1998 VA treatment record for diabetes 
mellitus shows that the Veteran was alert and oriented, 
cooperative, and was eager to learn self-management for his 
diabetes.  

At some point, the Veteran's PTSD progressed to warrant the 
100 percent rating, and the Board concludes that the 
September 25, 2000 VA examination is the first evidence 
showing the requisite symptomatology.  As such, a 100 percent 
rating is not warranted for the period prior to September 25, 
2000.



ORDER

An initial disability rating of 70 percent for PTSD for the 
period prior to September 25, 2000, is granted, subject to 
the criteria governing awards of monetary benefits.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


